  Case 5:21-cv-05018-JLV Document 5 Filed 04/21/21 Page 1 of 9 PageID #: 15




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


DARWIN NATHANIEL TOOF,                                 CIV. 21-5018-JLV

                    Plaintiff,

       vs.                                                  ORDER

AMANDA SWANSON, Investigator for
Rapid City Police Department, in her
individual capacity, and COUNTY OF
PENNINGTON,
                   Defendants.


      Plaintiff Darwin Nathaniel Toof, a prisoner at the Pennington County

Jail, filed a pro se civil rights action under 42 U.S.C. § 1983. (Docket 1). He

moves to proceed in forma pauperis and provided a copy of his prisoner trust

account report. (Dockets 2 & 3).

      The Prison Litigation Reform Act, 28 U.S.C. ' 1915, requires prisoners to

make an initial partial filing fee payment when possible. Determination of the

partial filing fee is calculated according to 28 U.S.C. ' 1915(b)(1), which

requires a payment of 20 percent of the greater of:

      (A)    the average monthly deposits to the prisoner=s account;

             or

      (B)    the average monthly balance in the prisoner=s account

             for the 6-month period immediately preceding the filing

             of the complaint or notice of appeal.
  Case 5:21-cv-05018-JLV Document 5 Filed 04/21/21 Page 2 of 9 PageID #: 16




In support of his motion, plaintiff provided a copy of his prisoner trust account

report signed by an authorized prison officer. (Docket 3). The report shows an

average monthly deposit for the past six months of $0, an average monthly

balance for the past six months of $0, and a current balance of $0. Id. In light

of this information, the court finds plaintiff is not required to make an initial

partial filing fee.

       Under 28 U.S.C. ' 1915A, the court must review a prisoner complaint

and identify cognizable claims or dismiss the complaint if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. This

screening process Aapplies to all civil complaints filed by [a] prisoner[],

regardless of payment of [the] filing fee.@ Lewis v. Estes, 242 F.3d 375 at *1

(8th Cir. 2000) (unpublished) (citing Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir.

1999). A[A] complaint, containing as it does both factual allegations and legal

conclusions, is frivolous where it lacks an arguable basis either in law or in

fact. . . . ' 1915(d)=s term >frivolous,= when applied to a complaint, embraces not

only the inarguable legal conclusion, but also the fanciful factual allegation.@

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Mr. Toof sues Pennington County. (Docket 1 at p. 2). A county may only

be sued “when execution of a government’s policy or custom, whether made by

its lawmakers or by those whose edicts or acts may fairly be said to represent

official policy,” deprives a plaintiff of a federal right. Monell v. Department of

Social Services, 436 U.S. 658, 694 (1978). Several times in his complaint Mr.

Toof alleges Pennington County has unconstitutional policies and customs.

(Docket 1 at pp. 2, 4 & 6). Mr. Toof does not identify a specific policy or an



                                          2
  Case 5:21-cv-05018-JLV Document 5 Filed 04/21/21 Page 3 of 9 PageID #: 17




unconstitutional act by a county official. Id. He merely asserts legal

conclusions. Id.

      To determine whether a claim is plausible on its face is a “context-

specific task that requires the reviewing court to draw on its judicial experience

and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). A complaint

must allege “more than labels and conclusions.” Torti v. Hoag, 868 F.3d 666,

671 (8th Cir. 2017) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007)). Even with liberal construction, Mr. Toof’s allegations do not support a

Monell claim against Pennington County. His claims against Pennington

County are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

      Mr. Toof sues Amanda Swanson, in her individual capacity, as an

investigator for the Rapid City Police Department. (Docket 1 at p. 2). He

asserts a civil rights claim against her pursuant to 42 U.S.C. § 1983. Id. at

p. 1. First, Mr. Toof alleges Ms. Swanson violated his First Amendment right to

peaceful assembly. Id. at p. 4. Ms. Swanson allegedly used the Pennington

County Jail telephone to tell Mr. Toof’s fiancé he had been speaking to other

women. Id. He claims Ms. Swanson’s actions “broke the peace” so that he can

no longer peacefully assemble or converse with his family. Id. Mr. Toof asserts

that because Ms. Swanson upset his fiancé, he can no longer peacefully

communicate with his loved ones. Id.

      The Civil Rights Act provides: “[e]very person who, under color . . . of any

State . . . subjects, or causes to be subjected, any citizen of the United States

. . . to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws, shall be liable to the party injured[.]” 42 U.S.C. § 1983.


                                         3
  Case 5:21-cv-05018-JLV Document 5 Filed 04/21/21 Page 4 of 9 PageID #: 18




The First Amendment states, “Congress shall make no law . . . abridging the

. . . right of the people peaceably to assemble[.]” U.S. Const. amend. I. “The

‘right of the people peaceably to assemble’ guaranteed by the First Amendment

covers a wide spectrum of human interests—including . . . ‘political, economic,

religious, or cultural matters.’ ” United States Department of Agriculture v.

Moreno, 413 U.S. 528, 545 (1973) (quoting NAACP v. Alabama, 357 U.S. 449,

460 (1958)). This right allows for individuals to assemble and exercise their

First Amendment speech rights. See Borough of Duryea v. Guarnieri, 564 U.S.

379, 388 (2011) (citing Thomas v. Collins, 323 U.S. 516, 530 (1945) (“It was not

by accident or coincidence that the rights to freedom in speech and press were

coupled in a single guaranty with the rights of the people peaceably to

assemble and to petition for redress of grievances.”).

      Mr. Toof does not allege Ms. Swanson’s actions denied him the ability to

communicate or assemble with his loved ones. Mr. Toof’s complaint seems to

be that his communication or assembly with his family is not as peaceful as he

would have liked. That Mr. Toof’s relationship with his family may not be a

peaceful relationship is not protected by the First Amendment. Mr. Toof fails to

allege facts to support that Ms. Swanson violated his First Amendment right.

This claim is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

      Second, Mr. Toof asserts Ms. Swanson violated his Fourth Amendment

right to be free from unreasonable seizures. (Docket 1 at p. 5). Liberally

construing the facts of his complaint, Mr. Toof alleges Ms. Swanson, without a

warrant, seized a telephone call he made to a woman. (Docket 1 at pp. 4 & 6).

For the purpose of evaluating the merits of the complaint, the court presumes




                                        4
  Case 5:21-cv-05018-JLV Document 5 Filed 04/21/21 Page 5 of 9 PageID #: 19




Mr. Toof was in the Pennington County Jail at the time he made the telephone

call allegedly seized by Ms. Swanson.

      The United States Supreme Court recognizes a Fourth Amendment

expectation of privacy in telephone conversations. Katz v. United States, 389

U.S. 347, 352 (1967). In the context of the allegations in the complaint, Mr.

Toof alleges sufficient facts to assert he had a reasonable expectation of privacy

in the telephone call. The Fourth Amendment claim of unreasonable seizure

against Ms. Swanson in her individual capacity survives screening under

28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

      Third, Mr. Toof claims his right to equal protection under the law was

violated when Ms. Swanson became involved in his personal matters yet she

did not seize voice recordings of other individuals which contained similar

personal matters. (Docket 1 at p. 6). In order to establish an equal protection

claim, an inmate must show he was treated differently from similarly situated

inmates and that the different treatment was based upon either a suspect

classification or a fundamental right. Patel v. United States Bureau of Prisons,

515 F.3d 807, 815 (8th Cir. 2008). Mr. Toof does not allege sufficient facts to

support a claim that Ms. Swanson’s action was based on a suspect

classification or a fundamental right. He merely claims Ms. Swanson did not

become involved in the affairs of other inmates who had similar personal

issues. (Docket 1 at p. 6). Mr. Toof’s equal protection claim against Ms.

Swanson is dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

      Fourth, Mr. Toof alleges Ms. Swanson violated his Eighth Amendment

right to be free from cruel and unusual punishment by her “[t]ortious

interference with business relations and [] excessive force by an officer[.]”


                                         5
  Case 5:21-cv-05018-JLV Document 5 Filed 04/21/21 Page 6 of 9 PageID #: 20




(Docket 1 at p. 8). Mr. Toof alleges Ms. Swanson’s playing of a voice recording

between Mr. Toof and another woman to his fiancé caused his fiancé to end

their relationship. Id. He claims Ms. Swanson allegedly acted with the intent

to cause him emotional distress and pain. Id.

      The Eighth Amendment’s prohibition on cruel and unusual punishment

protects inmates from the “ ‘unnecessary and wanton infliction of pain.’ ”

Hudson v. McMillian, 503 U.S. 1, 5 (1992) (quoting Whitley v. Albers, 475 U.S.

312, 319 (1986)). In considering an Eighth Amendment claim for excess force,

the “core judicial inquiry . . . [is] whether force was applied in a good-faith

effort to maintain or restore discipline, or maliciously and sadistically to cause

harm.” Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (quoting Hudson, 503 U.S. at

7). Ms. Swanson’s conduct, if true, does not rise to the level of maliciousness

or sadistic conduct intended to inflict pain or harm. Id.

      Mr. Toof’s Eighth Amendment excessive force claim is dismissed under

28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

      Liberally construing the allegations of Mr. Toof’s complaint, he raises a

state-law claim of intentional infliction of emotional distress. Mr. Toof alleges

Ms. Swanson recorded one of his phone calls, played it for his fiancé and she,

Ms. Swanson, acted with the intent to cause him emotional distress. (Docket 1

at p. 8). He alleges because of Ms. Swanson’s actions, he has suffered from

“emotional distress, pain and suffering, . . . [a] [b]roken family, depression,

PTSD, [and] [a]nxiety[.]” Id.

      The court has supplemental jurisdiction over this claim under 28 U.S.C.

§ 1367. In South Dakota, a plaintiff can establish a prima facie case of

intentional infliction of emotional distress by showing:


                                          6
  Case 5:21-cv-05018-JLV Document 5 Filed 04/21/21 Page 7 of 9 PageID #: 21




      (1) an act by the defendant amounting to extreme and outrageous
      conduct; (2) intent on the part of the defendant to cause the plaintiff
      severe emotional distress; (3) the defendant’s conduct was the cause
      in-fact of plaintiff’s distress; and (4) the plaintiff suffered an extreme
      disabling emotional response to defendant’s conduct.

Anderson v. First Century Federal Credit Union, 738 N.W.2d 40, 51-52 (S.D.

2007) (citing Nelson v. WEB Water Development Association, Inc., 507 N.W.2d

691, 698 (S.D. 1993)).

      Mr. Toof’s state-law intentional infliction of emotional distress claim

against Ms. Swanson survives screening under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii)

and 1915A(b)(1).

                                          ORDER

      Based on the above analysis, it is

      ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket 2) is granted.

      IT IS FURTHER ORDERED that plaintiff’s claims against Pennington

County are dismissed without prejudice pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1) for failing to state a claim upon which relief

can be granted.

      IT IS FURTHER ORDERED that plaintiff’s Fourth Amendment

unreasonable seizure claim and state-law claim of intentional infliction of

emotional distress against Amanda Swanson, in her individual capacity,

survive screening under 28 U.S.C. § 1915A.




                                          7
  Case 5:21-cv-05018-JLV Document 5 Filed 04/21/21 Page 8 of 9 PageID #: 22




      IT IS FURTHER ORDERED that all other claims against Ms. Swanson are

dismissed without prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1) for failing to state a claim upon which relief can be granted.

      IT IS FURTHER ORDERED that the institution having custody of

plaintiff is hereby directed that, whenever the amount in his trust account

exceeds $10, monthly payments that equal 20 percent of the funds credited to

the account the preceding month shall be forwarded to the United States

District Court Clerk=s Office pursuant to 28 U.S.C. ' 1915(b)(2) until the filing

fee of $350 is paid in full.

      IT IS FURTHER ORDERED that Mr. Toof shall complete and send to the

Clerk of Court a summons and USM-285 form for Ms. Swanson. Upon receipt

of the completed summons and USM-285 form, the Clerk of Court will issue a

summons for Ms. Swanson. If the completed summons and USM-285 form are

not submitted by Mr. Toof as directed, the complaint may be dismissed. The

United States Marshal shall serve the completed summons with a copy of the

complaint and this order upon the defendant. The United States will advance

the costs of service.

      IT IS FURTHER ORDERED that Mr. Toof shall serve upon the defendant

or, if appearance has been entered by counsel, upon her attorney(s), a copy of

every further pleading or other document submitted for consideration by the

court. He shall include with the original paper to be filed with the Clerk of

Court a certificate stating the date a true and correct copy of any document

was mailed to defendants or their counsel. Any paper received by the court


                                         8
  Case 5:21-cv-05018-JLV Document 5 Filed 04/21/21 Page 9 of 9 PageID #: 23




which has not been filed with the Clerk of Court or which fails to include a

certificate of service will be disregarded by the court.

      Dated April 21, 2021.

                                       BY THE COURT:

                                       /s/ Jeffrey L. Viken
                                       JEFFREY L. VIKEN
                                       UNITED STATES DISTRICT JUDGE




                                         9
